


109 HR 5875 IH: Iraq War Powers Repeal Act of

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5875
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Ms. Woolsey (for
			 herself, Mr. Hinchey,
			 Mr. Moran of Virginia,
			 Ms. Lee, Ms. Waters, Mr.
			 Owens, Ms. Watson,
			 Ms. McKinney,
			 Mr. Stark,
			 Mr. Filner,
			 Ms. Carson,
			 Mr. Fattah,
			 Ms. Kilpatrick of Michigan,
			 Mr. Meehan,
			 Mr. Payne,
			 Mr. Serrano,
			 Mr. Davis of Illinois,
			 Mr. Wu, Ms. Jackson-Lee of Texas, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on International Relations
		
		A BILL
		To repeal the Authorization for Use of Military Force
		  Against Iraq Resolution of 2002 (Public Law 107–243).
	
	
		1.Short titleThis Act may be cited as the
			 Iraq War Powers Repeal Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)On May 1, 2003,
			 under a banner displaying the words Mission Accomplished,
			 President George W. Bush stated: Major combat operations in Iraq have
			 ended.. At this point, the occupation of Iraq began.
			(2)The civilian
			 leadership at the Department of Defense has failed to adequately support United
			 States Armed Forces in Iraq, which were not trained to carry out an occupation
			 and did not receive the proper equipment to achieve their stated
			 mission.
			(3)The occupation of
			 Iraq has made the United States economically and militarily weaker, has made
			 the United States less safe because it has enhanced the recruitment of
			 terrorists, and has diminished America’s role in the world.
			(4)Iraq is embroiled
			 in a civil war characterized by daily occurrences of retaliation and revenge,
			 fueled by the occupation of Iraq by United States Armed Forces.
			(5)The civil war in
			 Iraq was predicted by United States military commanders before the 2003
			 occupation of Iraq.
			(6)The United States
			 has pursued military action rather than diplomatic alternatives in Iraq, and
			 has reduced reconstruction efforts in Iraq.
			(7)General George
			 Casey, the top United States military commander in Iraq, has proposed a plan
			 for the redeployment from Iraq of a substantial portion of United States Armed
			 Forces and briefed the President accordingly.
			(8)On May 13, 2003,
			 the President stated, We will stay as long as necessary to make sure
			 that the Iraqi people have a government of, by and for the Iraqi people. And
			 then we’ll come home..
			(9)On December 15,
			 2005, the Iraqi people participated in elections to directly elect a full-term
			 government. The Prime Minister of Iraq and other high-ranking Iraqi Government
			 officials, as well as leaders from the Sunni, Shiite, and Kurdish communities
			 in Iraq, have since called for a timetable for the withdrawal of United States
			 Armed Forces from Iraq.
			3.Statement of
			 policyOn the basis of the
			 findings specified in section 2, Congress declares that it is the policy of the
			 United States to end the occupation of Iraq.
		4.Repeal of Public
			 Law 107–243The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243;
			 50 U.S.C. 1541 note) is hereby repealed.
		
